Name: Commission Regulation (EEC) No 761/85 of 25 March 1985 repealing Regulation (EEC) No 315/85 laying down protective measures in respect of imports of olives
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 84/ 10 Official Journal of the European Communities 26. 3 . 85 COMMISSION REGULATION (EEC) No 761/85 of 25 March 1985 repealing Regulation (EEC) No 315/85 laying down protective measures in respect of imports of olives endanger the objectives set out in Article 39 of the Treaty ; whereas the said Regulation should be repealed, in view of the fact that the risk of disruption has abated, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), and in particular Article 20 (b) thereof, Whereas Commission Regulation (EEC) No 31 5/85 (3) suspends the issue of import licences within the meaning of Article 19 of Regulation No 136/66/EEC for products containing olive oil falling within sub ­ heading 07.01 N II and 07.03 A II of the Common Customs Tariff, on the grounds that the imports concerned could seriously disrupt the market and HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 315/85 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 March 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 26, 31 . 1 . 1985, p. 12. h) OJ No L 34, 7 . 2. 1985, p. 26.